DETAILED ACTION
This Office action is in response to the RCE filed 16 February 2021. Claims 1, 2, 8-12, 14-17, 19, and 20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
In Claim 1 (line 2), “an in” should be corrected to ---in an---.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 10-12, 14, 15, 17, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnsson et al. (US 2014/0036793) in view of Mgrdechian et al. (US 2011/0276412), Morgan et al. (US 2013/0034020), and Yu et al. (US 2011/0098043).
For Claim 1, Johnsson teaches a method, performed by a proximity service (ProSe) function operating in an evolved packet core (EPC) network, for establishing a wireless local area network (WLAN) proximity service (ProSe) connectivity between a first WLAN ProSe capable wireless transmit/receive unit (WTRU) and a second WLAN ProSe capable WTRU (see abstract), the method comprising: 
receiving, at the ProSe function, a request from the first WLAN ProSe capable WTRU, for EPC support to establish a WLAN ProSe connection to the second WLAN ProSe capable WTRU, the request including at least an identification of the second WLAN ProSe capable WTRU (see paragraph 30: the second WTRU is identified); 
transmitting, by the ProSe function, a configuration message with configuration information associated with the second WLAN ProSe capable WTRU, wherein the configuration information includes: a WLAN ProSe ID that is associated with at least the second WLAN ProSe capable WTRU, and timing information (see paragraphs 33, 34); and 
wherein the configuration message with configuration information associated with the second WLAN ProSe capable WTRU is an indication from EPC network to establish the WLAN ProSe connection (see paragraphs 33, 34).
Johnsson as applied above is not explicit as to, but Mgrdechian teaches a request including an application layer identification (ID) that is an identification of the second WLAN ProSe capable WTRU (see paragraphs 28, 41: request from first device includes id of second device; paragraphs 45, 50, 75, 107: the id is used at the application layer).
Thus it would have been obvious to one of ordinary skill in the art at the time of invention to include an identifier as in Mgrdechian when requesting to establish the connection as in Johnsson. The motivation would be to ensure that information needed for desired functionality is provided.

Thus it would have been obvious to one of ordinary skill in the art at the time of invention to provide the key as in Morgan when implementing the method of Johnsson. The motivation would be to ensure that communications over the D2D link are secure.
The references as applied above are not explicit as to, but Yu teaches that a frequency or channel number is provided (see paragraphs 74, 83, and 91).
Thus it would have been obvious to one of ordinary skill in the art at the time of invention to include channel information as in Yu when implementing the method of Johnsson. The motivation would be to ensure that information needed for desired functionality is provided.
For Claim 2, Johnsson further teaches the method, further comprising: determining WLAN ProSe capabilities of the first WLAN ProSe capable WTRU and the second WLAN ProSe capable WTRU (see paragraphs 27, 45).
For Claim 10, Johnsson further teaches the method, further comprising: receiving address information of the second WLAN ProSe capable WTRU at the first WLAN ProSe capable WTRU (see paragraph 46: first WTRU is informed of other WTRUs).

For Claims 11 and 16, Johnsson teaches a method and a first WLAN ProSe capable wireless transmit/receive unit (WTRU), comprising a receiver and transmitter (see paragraphs 53, 54) for establishing direct wireless local area network (WLAN) proximity service (ProSe) connectivity with a second WLAN ProSe capable WTRU (see abstract), the method comprising:
transmitting, to a ProSe function operating in an evolved packet core (EPC) network, a request from the first WLAN ProSe capable WTRU for EPC support to establish a WLAN ProSe connection with the second WLAN ProSe capable WTRU, the request including at least an identification of the second WLAN ProSe capable WTRU (see paragraph 30); 
receiving, from the ProSe function, a configuration message with configuration information that is associated with the second WLAN ProSe capable WTRU, wherein the configuration information includes: a WLAN ProSe ID that is associated with at least the second WLAN ProSe capable WTRU, and timing information (see paragraphs 33, 34), 
wherein the configuration message with configuration information is an indication from the EPC network to establish the WLAN ProSe connection (see paragraphs 33, 34); and 
establishing a direct WLAN ProSe connection with the second WLAN ProSe capable WTRU based on the configuration message (see paragraph 34).
Johnsson as applied above is not explicit as to, but Mgrdechian teaches a request including an application layer identification (ID) that is an identification of the second WLAN ProSe capable WTRU (see paragraphs 28, 41: request from first device includes id of second device; paragraphs 45, 50, 75, 107: the id is used at the application layer).
Thus it would have been obvious to one of ordinary skill in the art at the time of invention to include an identifier as in Mgrdechian when requesting to establish the connection as in Johnsson. The motivation would be to ensure that information needed for desired functionality is provided.

Thus it would have been obvious to one of ordinary skill in the art at the time of invention to provide the key as in Morgan when implementing the method of Johnsson. The motivation would be to ensure that communications over the D2D link are secure.
The references as applied above are not explicit as to, but Yu teaches that a frequency or channel number is provided (see paragraphs 74, 83, and 91).
Thus it would have been obvious to one of ordinary skill in the art at the time of invention to include channel information as in Yu when implementing the method of Johnsson. The motivation would be to ensure that information needed for desired functionality is provided.
For Claims 12 and 17, Johnsson further teaches the method, further comprising: transmitting WLAN ProSe capabilities to a network node (see paragraphs 25, 27, 45).
For Claims 14 and 19, Johnson further teaches the method, further comprising: transmitting location information of the first WLAN ProSe capable WTRU to the network node (see paragraph 29).

Claims 8, 15, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnsson et al. (US 2014/0036793), Mgrdechian et al. (US 2011/0276412), Morgan et al. (US  as applied to claims 1, 11, and 16 above, and further in view of Hakola et al. (US 2013/0013926).
For Claims 8, 15, and 20, the references as applied above are not explicit as to, but Hakola teaches the method, wherein the configuration message is one of a radio resource control (RRC) or a Non-access stratum (NAS) message (see paragraphs 36, 42).
Thus it would have been obvious to one of ordinary skill in the art at the time of invention to use RRC messaging as in Hakola when configuring and switching to a ProSe connection in the system of Johnsson. One of ordinary skill would have been able to do so with the reasonably predictable result of using a known type of messaging for managing resources.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnsson et al. (US 2014/0036793), Mgrdechian et al. (US 2011/0276412), Morgan et al. (US 2013/0034020), and Yu et al. (US 2011/0098043) as applied to claim 1 above, and further in view of Van Phan et al. (US 2015/0062154).
For Claim 9, the references as applied above are not explicit as to, but Van Phan ‘154 teaches the method, further comprising: transmitting identification of established radio bearers that need to be switched to the WLAN ProSe connection (see paragraphs 31, 35-37: signaling, established bearer information).
Thus it would have been obvious to a person of ordinary skill in the art at the time of invention to include bearer information as in Van Phan ‘154 during signaling regarding the ProSe connection of Johnsson. The motivation would be for the network to ensure an appropriate level of service is maintained when the devices switch to the ProSe connection.

Response to Arguments
The amendment filed 16 February 2021 has been entered.
Applicant’s arguments with respect to the rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103. Morgan is the new grounds of rejection and replaces the previously applied Fodor reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Velasco (US 2014/0073288) teaches the provision of a WPA-PSK and SSID from a cellular network for the purpose of joining a WLAN. Sheth et al. (US 2013/0238702) teaches the provision of a PSK for establishing a device to device connection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        4/5/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466